Exhibit 10.1

 

PLC SYSTEMS INC.

 

2005 STOCK INCENTIVE PLAN

 


1.                                       PURPOSE


 

The purpose of this 2005 Stock Incentive Plan (the “Plan”) of PLC Systems Inc.,
a Yukon Territory corporation (the “Company”), is to advance the interests of
the Company’s shareholders by enhancing the Company’s ability to attract, retain
and motivate persons who are expected to make important contributions to the
Company and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s shareholders.  Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

 


2.                                       ELIGIBILITY


 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options to purchase common stock (each, an “Option”)
under the Plan.  Each person who receives an Option under the Plan is deemed a
“Participant.”

 


3.                                       ADMINISTRATION AND DELEGATION


 


(A)           ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT OPTIONS AND
TO ADOPT, AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
RELATING TO THE PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY
DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY
OPTION IN THE MANNER AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO CARRY THE PLAN
INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE OF SUCH EXPEDIENCY.  ALL
DECISIONS BY THE BOARD SHALL BE MADE IN THE BOARD’S SOLE DISCRETION AND SHALL BE
FINAL AND BINDING ON ALL PERSONS HAVING OR CLAIMING ANY INTEREST IN THE PLAN OR
IN ANY OPTION.  NO DIRECTOR OR PERSON ACTING PURSUANT TO THE AUTHORITY DELEGATED
BY THE BOARD SHALL BE LIABLE FOR ANY ACTION OR DETERMINATION RELATING TO OR
UNDER THE PLAN MADE IN GOOD FAITH.


 


(B)           APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR
MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES
IN THE PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE BOARD OR
THE OFFICERS REFERRED TO IN SECTION 3(C) TO THE EXTENT THAT THE BOARD’S POWERS
OR AUTHORITY UNDER THE PLAN HAVE BEEN DELEGATED TO SUCH COMMITTEE OR OFFICERS.


 


(C)           DELEGATION TO OFFICERS.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE TO ONE OR MORE OFFICERS OF THE COMPANY THE POWER TO
GRANT OPTIONS TO EMPLOYEES OR

 

--------------------------------------------------------------------------------


 


OFFICERS OF THE COMPANY OR ANY OF ITS PRESENT OR FUTURE SUBSIDIARY CORPORATIONS
AND TO EXERCISE SUCH OTHER POWERS UNDER THE PLAN AS THE BOARD MAY DETERMINE,
PROVIDED THAT THE BOARD SHALL FIX THE TERMS OF THE OPTIONS TO BE GRANTED BY SUCH
OFFICERS (INCLUDING THE EXERCISE PRICE OF SUCH OPTIONS, WHICH MAY INCLUDE A
FORMULA BY WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND THE MAXIMUM NUMBER
OF SHARES SUBJECT TO OPTIONS THAT THE OFFICERS MAY GRANT; PROVIDED FURTHER,
HOWEVER, THAT NO OFFICER SHALL BE AUTHORIZED TO GRANT OPTIONS TO ANY “EXECUTIVE
OFFICER” OF THE COMPANY (AS DEFINED BY RULE 3B-7 UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) OR TO ANY “OFFICER” OF THE COMPANY
(AS DEFINED BY RULE 16A-1 UNDER THE EXCHANGE ACT).


 


4.                                       STOCK AVAILABLE FOR OPTIONS


 


(A)           NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER SECTION 6, OPTIONS
MAY BE MADE UNDER THE PLAN FOR UP TO 2,000,000 SHARES OF COMMON STOCK, NO PAR
VALUE PER SHARE, OF THE COMPANY (THE “COMMON STOCK”), PLUS (X) SUCH NUMBER OF
SHARES AS ARE AVAILABLE FOR GRANT UNDER THE COMPANY’S 1997 EXECUTIVE STOCK
OPTION PLAN, 2000 EQUITY INCENTIVE PLAN, 2000 NON-STATUTORY STOCK OPTION PLAN
AND 2000 NON-QUALIFIED PERFORMANCE AND RETENTION EQUITY PLAN (COLLECTIVELY, THE
“PREVIOUS PLANS”) ON THE DATE THAT SHAREHOLDER APPROVAL IS OBTAINED FOR THIS
PLAN (THE “SHAREHOLDER APPROVAL DATE”), UNDER WHICH PREVIOUS PLANS NO FURTHER
AWARDS MAY BE GRANTED AFTER THE SHAREHOLDER APPROVAL DATE, AND (Y) SUCH NUMBER
OF SHARES AS MAY BECOME AVAILABLE UNDER THE PREVIOUS PLANS BECAUSE ANY AWARD
PREVIOUSLY GRANTED UNDER ANY SUCH PLAN EXPIRES OR IS TERMINATED, SURRENDERED OR
CANCELLED WITHOUT HAVING BEEN FULLY EXERCISED OR IS FORFEITED IN WHOLE OR IN
PART (INCLUDING AS THE RESULT OF SHARES OF COMMON STOCK SUBJECT TO SUCH
PREVIOUSLY-GRANTED AWARD BEING REPURCHASED BY THE COMPANY AT THE ORIGINAL
ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR RESULTS IN ANY
COMMON STOCK NOT BEING ISSUED, THE UNUSED COMMON STOCK COVERED BY SUCH
PREVIOUSLY-GRANTED AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF OPTIONS UNDER
THE PLAN, PROVIDED THAT THE SUM OF (X) AND (Y) SHALL NOT EXCEED 2,691,667
SHARES.  IF ANY OPTION EXPIRES OR IS TERMINATED, SURRENDERED OR CANCELED WITHOUT
HAVING BEEN FULLY EXERCISED OR IS FORFEITED IN WHOLE OR IN PART (INCLUDING AS
THE RESULT OF SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION BEING REPURCHASED BY
THE COMPANY AT THE ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE
RIGHT) OR RESULTS IN ANY COMMON STOCK NOT BEING ISSUED, THE UNUSED COMMON STOCK
COVERED BY SUCH OPTION SHALL AGAIN BE AVAILABLE FOR THE GRANT OF OPTIONS UNDER
THE PLAN.  FURTHER, SHARES OF COMMON STOCK TENDERED TO THE COMPANY BY A
PARTICIPANT TO EXERCISE AN OPTION SHALL BE ADDED TO THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR THE GRANT OF OPTIONS UNDER THE PLAN.  HOWEVER, IN THE
CASE OF INCENTIVE STOCK OPTIONS (AS HEREINAFTER DEFINED), THE FOREGOING
PROVISIONS SHALL BE SUBJECT TO ANY LIMITATIONS UNDER THE CODE.  SHARES ISSUED
UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF AUTHORIZED BUT UNISSUED SHARES
OR TREASURY SHARES.


 


(B)           SECTION 162(M) PER-PARTICIPANT LIMIT.  THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK WITH RESPECT TO WHICH OPTIONS MAY BE GRANTED TO ANY
PARTICIPANT UNDER THE PLAN SHALL BE 300,000 PER CALENDAR YEAR.  THE
PER-PARTICIPANT LIMIT DESCRIBED IN THIS SECTION 4(B)(1) SHALL BE CONSTRUED AND
APPLIED CONSISTENTLY WITH SECTION 162(M) OF THE CODE OR ANY SUCCESSOR PROVISION
THERETO, AND THE REGULATIONS THEREUNDER (“SECTION 162(M)”).

 

2

--------------------------------------------------------------------------------


 


5.                                       STOCK OPTIONS


 


(A)           GENERAL.  THE BOARD MAY GRANT OPTIONS AND DETERMINE THE NUMBER OF
SHARES OF COMMON STOCK TO BE COVERED BY EACH OPTION, THE EXERCISE PRICE OF EACH
OPTION AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH
OPTION, INCLUDING CONDITIONS RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES
LAWS, AS IT CONSIDERS NECESSARY OR ADVISABLE.  AN OPTION WHICH IS NOT INTENDED
TO BE AN INCENTIVE STOCK OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A
“NON-STATUTORY STOCK OPTION.”


 


(B)           INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE
AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE
STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF PLC SYSTEMS INC., ANY OF
PLC SYSTEMS INC.’S PRESENT OR FUTURE PARENT OR SUBSIDIARY CORPORATIONS AS
DEFINED IN SECTIONS 424(E) OR (F) OF THE CODE, AND ANY OTHER ENTITIES THE
EMPLOYEES OF WHICH ARE ELIGIBLE TO RECEIVE INCENTIVE STOCK OPTIONS UNDER THE
CODE, AND SHALL BE SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH THE
REQUIREMENTS OF SECTION 422 OF THE CODE.  THE COMPANY SHALL HAVE NO LIABILITY TO
A PARTICIPANT, OR ANY OTHER PARTY, IF AN OPTION (OR ANY PART THEREOF) THAT IS
INTENDED TO BE AN INCENTIVE STOCK OPTION IS NOT AN INCENTIVE STOCK OPTION OR FOR
ANY ACTION TAKEN BY THE BOARD PURSUANT TO SECTION 7(F), INCLUDING WITHOUT
LIMITATION THE CONVERSION OF AN INCENTIVE STOCK OPTION TO A NON-STATUTORY STOCK
OPTION.


 


(C)           EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE OF
EACH OPTION AND SPECIFY SUCH EXERCISE PRICE IN THE APPLICABLE OPTION AGREEMENT;
PROVIDED, HOWEVER, THAT THE EXERCISE PRICE OF INCENTIVE STOCK OPTIONS SHALL BE
NOT LESS THAN 100% OF THE FAIR MARKET VALUE (AS DEFINED BELOW) AT THE TIME THE
OPTION IS GRANTED AND THAT THE EXERCISE PRICE OF NON-STATUTORY STOCK OPTIONS
SHALL BE NOT LESS THAN 85% OF THE FAIR MARKET VALUE AT THE TIME THE OPTION IS
GRANTED.


 


(D)           DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE
APPLICABLE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO OPTION WILL BE GRANTED
FOR A TERM IN EXCESS OF 10 YEARS.


 


(E)           EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD
TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 5(G) FOR THE NUMBER OF
SHARES FOR WHICH THE OPTION IS EXERCISED.  SHARES OF COMMON STOCK SUBJECT TO THE
OPTION WILL BE DELIVERED BY THE COMPANY FOLLOWING EXERCISE EITHER AS SOON AS
PRACTICABLE OR, SUBJECT TO SUCH CONDITIONS AS THE BOARD SHALL SPECIFY, ON A
DEFERRED BASIS (WITH THE COMPANY’S OBLIGATION TO BE EVIDENCED BY AN INSTRUMENT
PROVIDING FOR FUTURE DELIVERY OF THE DEFERRED SHARES AT THE TIME OR TIMES
SPECIFIED BY THE BOARD).


 


(F)            PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE
OF AN OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


 


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


 


(2)           EXCEPT AS THE BOARD MAY OTHERWISE PROVIDE IN AN OPTION AGREEMENT,
BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A
CREDITWORTHY BROKER TO DELIVER

 

3

--------------------------------------------------------------------------------


 


PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE AND ANY
REQUIRED TAX WITHHOLDING OR (II) DELIVERY BY THE PARTICIPANT TO THE COMPANY OF A
COPY OF IRREVOCABLE AND UNCONDITIONAL INSTRUCTIONS TO A CREDITWORTHY BROKER TO
DELIVER PROMPTLY TO THE COMPANY CASH OR A CHECK SUFFICIENT TO PAY THE EXERCISE
PRICE AND ANY REQUIRED TAX WITHHOLDING;


 


(3)           WHEN THE COMMON STOCK IS REGISTERED UNDER THE EXCHANGE ACT, BY
DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT VALUED AT THEIR FAIR
MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY) THE BOARD (“FAIR
MARKET VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN PERMITTED UNDER
APPLICABLE LAW, (II) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY FROM THE COMPANY,
WAS OWNED BY THE PARTICIPANT FOR SUCH MINIMUM PERIOD OF TIME, IF ANY, AS MAY BE
ESTABLISHED BY THE BOARD IN ITS DISCRETION AND (III) SUCH COMMON STOCK IS NOT
SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR
REQUIREMENTS;


 


(4)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND BY THE BOARD, BY
(I) DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE COMPANY ON TERMS
DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS
THE BOARD MAY DETERMINE; OR


 


(5)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


 


(G)           SUBSTITUTE OPTIONS.  IN CONNECTION WITH A MERGER OR CONSOLIDATION
OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR
STOCK OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN SUBSTITUTION FOR ANY OPTIONS
OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN AFFILIATE
THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH TERMS AS THE BOARD DEEMS
APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON OPTIONS
CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 5 OR IN SECTION 2.


 


6.                                       ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS.


 


(A)           CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES,
RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION
OR EVENT, OR ANY DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN AN ORDINARY
CASH DIVIDEND, (I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE UNDER THIS PLAN,
(II) THE LIMIT SET FORTH IN SECTION 4(B), AND (III) THE NUMBER AND CLASS OF
SECURITIES AND EXERCISE PRICE PER SHARE OF EACH OUTSTANDING OPTION, SHALL BE
APPROPRIATELY ADJUSTED BY THE COMPANY (OR SUBSTITUTED OPTIONS MAY BE MADE, IF
APPLICABLE) TO THE EXTENT DETERMINED BY THE BOARD.


 


(B)           REORGANIZATION EVENTS.


 


(1)           DEFINITION.  A “REORGANIZATION EVENT” SHALL MEAN:  (A) ANY MERGER
OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY AS A RESULT OF WHICH
ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR EXCHANGED FOR THE
RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR IS CANCELLED, (B) ANY
EXCHANGE OF ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH, SECURITIES OR OTHER
PROPERTY PURSUANT TO A SHARE EXCHANGE TRANSACTION OR (C) ANY LIQUIDATION OR
DISSOLUTION OF THE COMPANY.

 

4

--------------------------------------------------------------------------------



 


(2)           CONSEQUENCES OF A REORGANIZATION EVENT ON OPTIONS.  IN CONNECTION
WITH A REORGANIZATION EVENT, THE BOARD SHALL TAKE ANY ONE OR MORE OF THE
FOLLOWING ACTIONS AS TO ALL OR ANY OUTSTANDING OPTIONS ON SUCH TERMS AS THE
BOARD DETERMINES:  (I) PROVIDE THAT OPTIONS SHALL BE ASSUMED, OR SUBSTANTIALLY
EQUIVALENT OPTIONS SHALL BE SUBSTITUTED, BY THE ACQUIRING OR SUCCEEDING
CORPORATION (OR AN AFFILIATE THEREOF), (II) UPON WRITTEN NOTICE TO A
PARTICIPANT, PROVIDE THAT THE PARTICIPANT’S UNEXERCISED OPTIONS OR OTHER
UNEXERCISED OPTIONS SHALL BECOME EXERCISABLE IN FULL AND WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION EVENT UNLESS
EXERCISED BY THE PARTICIPANT WITHIN A SPECIFIED PERIOD FOLLOWING THE DATE OF
SUCH NOTICE, (III) PROVIDE THAT OUTSTANDING OPTIONS SHALL BECOME REALIZABLE OR
DELIVERABLE, OR RESTRICTIONS APPLICABLE TO AN OPTION SHALL LAPSE, IN WHOLE OR IN
PART PRIOR TO OR UPON SUCH REORGANIZATION EVENT, (IV) IN THE EVENT OF A
REORGANIZATION EVENT UNDER THE TERMS OF WHICH HOLDERS OF COMMON STOCK WILL
RECEIVE UPON CONSUMMATION THEREOF A CASH PAYMENT FOR EACH SHARE SURRENDERED IN
THE REORGANIZATION EVENT (THE “ACQUISITION PRICE”), MAKE OR PROVIDE FOR A CASH
PAYMENT TO A PARTICIPANT EQUAL TO (A) THE ACQUISITION PRICE TIMES THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO THE PARTICIPANT’S OPTIONS OR OTHER OPTIONS (TO
THE EXTENT THE EXERCISE PRICE DOES NOT EXCEED THE ACQUISITION PRICE) MINUS
(B) THE AGGREGATE EXERCISE PRICE OF ALL SUCH OUTSTANDING OPTIONS OR OTHER
OPTIONS, IN EXCHANGE FOR THE TERMINATION OF SUCH OPTIONS OR OTHER OPTIONS,
(V) PROVIDE THAT, IN CONNECTION WITH A LIQUIDATION OR DISSOLUTION OF THE
COMPANY, OPTIONS SHALL CONVERT INTO THE RIGHT TO RECEIVE LIQUIDATION PROCEEDS
(IF APPLICABLE, NET OF THE EXERCISE PRICE THEREOF) AND (VI) ANY COMBINATION OF
THE FOREGOING.


 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.

 

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(x) shall lapse at the same rate as the Option would have become exercisable
under its terms and (y) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.

 

5

--------------------------------------------------------------------------------


 


7.                                       GENERAL PROVISIONS APPLICABLE TO
OPTIONS


 


(A)           TRANSFERABILITY OF OPTIONS.  EXCEPT AS THE BOARD MAY OTHERWISE
DETERMINE OR PROVIDE IN AN OPTION, OPTIONS SHALL NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE
GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION OR, OTHER THAN IN THE CASE OF AN INCENTIVE STOCK
OPTION, PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER, AND, DURING THE LIFE
OF THE PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO
A PARTICIPANT, TO THE EXTENT RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES
TO AUTHORIZED TRANSFEREES.


 


(B)           DOCUMENTATION.  EACH OPTION SHALL BE EVIDENCED IN SUCH FORM
(WRITTEN, ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL DETERMINE.  EACH OPTION
MAY CONTAIN TERMS AND CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


 


(C)           BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH
OPTION MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER OPTION.  THE
TERMS OF EACH OPTION NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT
PARTICIPANTS UNIFORMLY.


 


(D)           TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN
OPTION OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR
OTHER CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT
TO WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT, OR THE PARTICIPANT’S
LEGAL REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY, MAY
EXERCISE RIGHTS UNDER THE OPTION.


 


(E)           WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE
PROVISION SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW
TO BE WITHHELD IN CONNECTION WITH AN OPTION TO SUCH PARTICIPANT.  IF PROVIDED
FOR IN AN OPTION OR APPROVED BY THE COMPANY, IN ITS SOLE DISCRETION, A
PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR IN PART BY DELIVERY OF
SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM THE OPTION CREATING THE
TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED, HOWEVER, EXCEPT AS
OTHERWISE PROVIDED BY THE BOARD, THAT THE TOTAL TAX WITHHOLDING WHERE STOCK IS
BEING USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT EXCEED THE COMPANY’S MINIMUM
STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES
FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE
TO SUCH SUPPLEMENTAL TAXABLE INCOME).  SHARES SURRENDERED TO SATISFY TAX
WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE,
UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.  THE COMPANY MAY, TO THE
EXTENT PERMITTED BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS FROM ANY PAYMENT OF ANY
KIND OTHERWISE DUE TO A PARTICIPANT.


 


(F)            AMENDMENT OF OPTION.  THE BOARD MAY AMEND, MODIFY OR TERMINATE
ANY OUTSTANDING OPTION, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING THEREFOR
ANOTHER OPTION OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR
REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO A NON-STATUTORY STOCK
OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED
UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED
ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT.


 


(G)           CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE
OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO
REMOVE RESTRICTIONS FROM SHARES

 

6

--------------------------------------------------------------------------------


 


PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL (I) ALL CONDITIONS OF THE OPTION HAVE
BEEN MET OR REMOVED TO THE SATISFACTION OF THE COMPANY, (II) IN THE OPINION OF
THE COMPANY’S COUNSEL, ALL OTHER LEGAL MATTERS IN CONNECTION WITH THE ISSUANCE
AND DELIVERY OF SUCH SHARES HAVE BEEN SATISFIED, INCLUDING ANY APPLICABLE
SECURITIES LAWS AND ANY APPLICABLE STOCK EXCHANGE OR STOCK MARKET RULES AND
REGULATIONS, AND (III) THE PARTICIPANT HAS EXECUTED AND DELIVERED TO THE COMPANY
SUCH REPRESENTATIONS OR AGREEMENTS AS THE COMPANY MAY CONSIDER APPROPRIATE TO
SATISFY THE REQUIREMENTS OF ANY APPLICABLE LAWS, RULES OR REGULATIONS.


 


(H)           ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY OPTION
SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL
RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE
CASE MAY BE.


 


8.                                       MISCELLANEOUS


 


(A)           NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY
CLAIM OR RIGHT TO BE GRANTED AN OPTION, AND THE GRANT OF AN OPTION SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE OPTION.


 


(B)           NO RIGHTS AS SHAREHOLDER.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE OPTION, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY
RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE
DISTRIBUTED WITH RESPECT TO AN OPTION UNTIL BECOMING THE RECORD HOLDER OF SUCH
SHARES.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT
OF THE COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND
THE NUMBER OF SHARES SUBJECT TO SUCH OPTION ARE ADJUSTED AS OF THE DATE OF THE
DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR SUCH
DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE RECORD DATE AND
THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE, ON
THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES OF COMMON
STOCK ACQUIRED UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH
SHARES WERE NOT OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR
SUCH STOCK DIVIDEND.


 


(C)           EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE
ON THE DATE ON WHICH IT IS ADOPTED BY THE BOARD, BUT NO OPTION MAY BE GRANTED
UNLESS AND UNTIL THE PLAN HAS BEEN APPROVED BY THE COMPANY’S SHAREHOLDERS.  NO
OPTIONS SHALL BE GRANTED UNDER THE PLAN AFTER THE COMPLETION OF 10 YEARS FROM
THE EARLIER OF (I) THE DATE ON WHICH THE PLAN WAS ADOPTED BY THE BOARD OR
(II) THE SHAREHOLDER APPROVAL DATE, BUT OPTIONS PREVIOUSLY GRANTED MAY EXTEND
BEYOND THAT DATE.


 


(D)           AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE
PLAN OR ANY PORTION THEREOF AT ANY TIME, PROVIDED THAT, TO THE EXTENT REQUIRED
BY SECTION 162(M), NO OPTION GRANTED TO A PARTICIPANT THAT IS INTENDED TO COMPLY
WITH SECTION 162(M) AFTER THE DATE OF SUCH AMENDMENT SHALL BECOME EXERCISABLE,
REALIZABLE OR VESTED, AS APPLICABLE TO SUCH OPTION, UNLESS AND UNTIL SUCH
AMENDMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S SHAREHOLDERS IF REQUIRED BY
SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER SECTION 162(M)); AND PROVIDED
FURTHER THAT, WITHOUT APPROVAL OF THE COMPANY’S SHAREHOLDERS, NO AMENDMENT MAY
(I) INCREASE

 

7

--------------------------------------------------------------------------------


 


THE NUMBER OF SHARES AUTHORIZED UNDER THE PLAN (OTHER THAN PURSUANT TO
SECTION 6), (II) MATERIALLY INCREASE THE BENEFITS PROVIDED UNDER THE PLAN,
(III) MATERIALLY EXPAND THE CLASS OF PARTICIPANTS ELIGIBLE TO PARTICIPATE IN THE
PLAN, (IV) EXPAND THE TYPES OF OPTIONS PROVIDED UNDER THE PLAN OR (V) MAKE ANY
OTHER CHANGES THAT REQUIRE SHAREHOLDER APPROVAL UNDER THE RULES OF THE AMERICAN
STOCK EXCHANGE.  IN ADDITION, IF AT ANY TIME THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS IS REQUIRED AS TO ANY OTHER MODIFICATION OR AMENDMENT UNDER
SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION WITH RESPECT TO INCENTIVE
STOCK OPTIONS, THE BOARD MAY NOT EFFECT SUCH MODIFICATION OR AMENDMENT WITHOUT
SUCH APPROVAL.  NO OPTION SHALL BE MADE THAT IS CONDITIONED UPON SHAREHOLDER
APPROVAL OF ANY AMENDMENT TO THE PLAN.


 


(E)           PROVISIONS FOR FOREIGN PARTICIPANTS.  THE BOARD MAY MODIFY OPTIONS
OR OPTIONS GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE
THE UNITED STATES OR ESTABLISH SUBPLANS OR PROCEDURES UNDER THE PLAN TO
RECOGNIZE DIFFERENCES IN LAWS, RULES, REGULATIONS OR CUSTOMS OF SUCH FOREIGN
JURISDICTIONS WITH RESPECT TO TAX, SECURITIES, CURRENCY, EMPLOYEE BENEFIT OR
OTHER MATTERS.


 


(F)            COMPLIANCE WITH CODE SECTION 409A.  NO OPTION SHALL PROVIDE FOR
DEFERRAL OF COMPENSATION THAT DOES NOT COMPLY WITH SECTION 409A OF THE CODE,
UNLESS THE BOARD, AT THE TIME OF GRANT, SPECIFICALLY PROVIDES THAT THE OPTION IS
NOT INTENDED TO COMPLY WITH SECTION 409A OF THE CODE.


 


(G)           GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL OPTIONS MADE
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF
LAW.


 

 

 

Adopted by the Board of Directors on

 

March 28, 2005

 

 

 

Approved by the shareholders on

 

May 18, 2005

 

8

--------------------------------------------------------------------------------


 

PLC SYSTEMS INC.

 

Amendment No. 1 to 2005 Stock Incentive Plan

 

The first sentence of Section 4(a) of the 2005 Stock Incentive Plan of PLC
Systems Inc. be, and hereby is, amended by deleting “2,000,000” and inserting
“4,000,000” in lieu thereof.

 

 

 

Adopted by the Board of Directors on

 

April 29, 2008

 

 

 

Approved by the shareholders on

 

June 18, 2008

 

--------------------------------------------------------------------------------